--------------------------------------------------------------------------------

Exhibit 10.2
[image00003.jpg]


Steven Urbach
Chief Executive Officer
 
Chardan Capital Markets, LLC
17 State Street
Suite 1600
New York, NY 10004
Tel:  646 465 9003
Fax:  646 465 9091






 
October 15, 2017



STRICTLY CONFIDENTIAL


Asterias Biotherapeutics, Inc.
6300 Dumbarton Circle
Fremont, CA 94555
Attn: Michael Mulroy


Dear Michael:


This letter (the “Agreement”) constitutes the agreement between Asterias
Biotherapeutics, Inc. (the “Company”) and Chardan Capital Markets, LLC
(“Chardan”) that Chardan shall serve as the exclusive placement agent (the
“Services”) for the Company, on a reasonable best efforts basis, in connection
with the proposed offer and placement (the “Offering”) by the Company of shares
of Series A common stock of the Company, par value $.0001 per share (the
“Securities”). The terms of the Offering and the Securities shall be mutually
agreed upon by the Company and the investors and nothing herein implies that
Chardan would have the power or authority to bind the Company or that there is
any obligation for the Company to issue any Securities or complete the
Offering.  The Company expressly acknowledges and agrees that the execution of
this Agreement does not constitute a commitment by Chardan to purchase the
Securities and does not ensure the successful placement of the Securities or any
portion thereof or the success of Chardan with respect to securing any other
financing on behalf of the Company.


A.           Fees and Expenses.  In connection with the Services described
above, the Company shall pay to Chardan the following compensation:


1.          Placement Agent’s Fee.  The Company shall pay to Chardan a cash
placement fee (the “Placement Agent’s Closing Fee”) equal to six percent (6%) of
the aggregate purchase price paid by each purchaser (the “Purchaser” or
“Purchasers”) of Securities (excluding Broadwood Partners, L.P (“Broadwood”) and
any other Purchasers that were introduced to the Offering through an existing
relationship with the Company (together with Broadwood, the "Existing
Purchasers")), as to which the Placement Agent’s Closing Fee shall be equal to
three percent (3%) of the aggregate purchase price paid by the Existing
Purchasers).  The Placement Agent’s Closing Fee shall be due and paid at the
closing of the Offering (the “Closing”) from the gross proceeds of the
Securities sold by the Company to the Purchasers (excluding any proceeds from
the exercise of warrants).


 

--------------------------------------------------------------------------------

2.          Expenses.  The Company shall reimburse Chardan for all of its actual
and out-of-pocket expenses, including but not limited to reasonable and
documented travel expenses, incurred in connection with the Offering, whether or
not the Offering is completed, subject to presentation of appropriate
documentation evidencing such out-of-pocket expenses, including but not limited
to, reasonable attorney's fees incurred by Chardan’s legal counsel.  Chardan
will not bear any of the Company’s legal, accounting, printing or other expenses
in connection with any transaction considered or consummated hereby.  It also is
understood that Chardan will not be responsible for any fees or commissions
payable to any finder or to any other financial or other advisor utilized or
retained by the Company, unless such finder or other financial or other advisor
is required by Chardan or an affiliate of Chardan.


B.           Term and Termination of Engagement.  The term (the “Term”) of
Chardan’s engagement for the Offering will begin on the date hereof and end on
October 22, 2017.  Notwithstanding anything to the contrary contained herein,
the provisions concerning indemnification, contribution and the Company’s
obligations to pay fees and reimburse expenses contained herein will survive any
expiration or termination of this Agreement.


C.            Use of Information.  The Company will furnish Chardan such
publicly available written information as Chardan reasonably requests in
connection with the performance of its services hereunder.  The Company
understands, acknowledges and agrees that, in performing its Services hereunder,
Chardan will use and rely entirely upon such information provided by the
Company, as well as publicly available information regarding the Company, and
Chardan does not assume responsibility for independent verification of the
accuracy or completeness of any information, whether publicly available or
otherwise furnished to it, concerning the Company or otherwise relevant to an
Offering, including, without limitation, any financial information, forecasts or
projections considered by Chardan in connection with the provision of its
Services.


D.           Publicity.  In the event of the consummation and subsequent public
announcement of the Offering, Chardan shall have the right to disclose its
participation in such Offering, including, without limitation, the placement at
its cost of “tombstone” advertisements in financial and other newspapers and
journals.


E.           Securities Matters.  The Company shall be responsible for any and
all compliance with the securities laws applicable to it, including Regulation D
and the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506
promulgated thereunder, and unless otherwise agreed in writing, all state
securities (“blue sky”) laws. Chardan agrees to cooperate with counsel to the
Company in that regard.


F.            Indemnity.


1.          In connection with the Company’s engagement of Chardan as placement
agent in the Offering, the Company hereby agrees to indemnify and hold harmless
Chardan and its affiliates, and the respective controlling persons, directors,
officers, members, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, (collectively a “Claim”), that are (A)
related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with the Company’s engagement of Chardan, or (B) otherwise
relate to or arise out of Chardan’s activities on the Company’s behalf under
Chardan’s engagement, and the Company shall reimburse any Indemnified Person for
all expenses (including the reasonable fees and expenses of counsel) as incurred
by such Indemnified Person in connection with investigating, preparing or
defending any such claim, action, suit or proceeding, whether or not in
connection with pending or threatened litigation in which any Indemnified Person
is a party; provided, however, that the Company will not be responsible for any
Claim that is determined to have resulted from the gross negligence, willful
misconduct or failure to act when there was a duty or responsibility to act by
Chardan or any of the Indemnified Persons.  The Company further agrees that no
Indemnified Person shall have any liability to the Company for or in connection
with the Company’s engagement of Chardan except for any Claim incurred by the
Company as a result of such Indemnified Person’s gross negligence, willful
misconduct or failure to act when there was a duty or responsibility to act by
any such Indemnified Person.


2

--------------------------------------------------------------------------------

2.          The Company further agrees that it will not, without the prior
written consent of Chardan, settle, compromise or consent to the entry of any
judgment in any pending or threatened Claim in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.


3.          Promptly upon receipt by an Indemnified Person of notice of any
complaint or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only in the event such failure
results in the forfeiture by the Company of substantial rights and defenses.  If
the Company so elects, the Company will assume the defense of such Claim,
including the employment of counsel and the payment of the fees and expenses of
such counsel. In the event, however, that outside legal counsel to such
Indemnified Person reasonably determines that having common counsel would
present such common counsel with a conflict of interest, then such Indemnified
Person may employ its own separate counsel to represent or defend him, her or it
in any such Claim and the Company shall pay the reasonable fees and expenses of
such counsel.  If the Company fails timely or diligently to defend, contest, or
otherwise protect against any Claim for any reason other than an Indemnified
Person failed to give timely notice of the Claim to the Company or the Claim is
not covered by the indemnification obligations of the Company as described
herein, then in such event the relevant Indemnified Party shall have the right,
but not the obligation, to defend, contest, compromise, settle, assert
crossclaims, or counterclaims or otherwise protect against the same, and shall
be fully indemnified by the Company therefor, including without limitation, for
the reasonable fees and expenses of its counsel and all amounts paid as a result
of such Claim or the compromise or settlement thereof; provided, however, that
no Indemnified Person nor his/her/its counsel shall have any right to consent
to, compromise or settle any Claim unless such consent, compromise or settlement
includes an unconditional, irrevocable release of the Company and all of its
affiliates from any and all liability arising out of such Claim.  In addition,
with respect to any Claim in which the Company assumes the defense, the
Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.


4.          The Company agrees that if any indemnity sought by an Indemnified
Person hereunder is held by a court to be unavailable for any reason, then the
Company shall not have any indemnification obligation hereunder.


5.          The Company’s indemnity, reimbursement and contribution obligations
under this Agreement (a) shall be effective whether or not the Company is at
fault in any way and (b) shall not be effective in the event the Company is
excused from its indemnification obligations as provided in this Section F.


G.           Limitation of Engagement to the Company.  The Company acknowledges
that Chardan has been retained only by the Company, that Chardan is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Chardan is not deemed to
be on behalf of, and is not intended to confer rights upon, any shareholder,
owner or partner of the Company or any other person not a party hereto as
against Chardan or any of its affiliates, or any of its or their respective
officers, directors, controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), employees or agents.  Unless otherwise expressly
agreed in writing by Chardan, no one other than the Company is authorized to
rely upon this Agreement or any other statements or conduct of Chardan, and no
one other than the Company is intended to be a beneficiary of this Agreement. 
The Company acknowledges that any recommendation or advice, written or oral,
given by Chardan to the Company in connection with Chardan’s engagement is
intended solely for the benefit and use of the Company’s management and
directors in considering a possible Offering, and any such recommendation or
advice is not on behalf of, and shall not confer any rights or remedies upon,
any other person or be used or relied upon for any other purpose.  Chardan shall
not have the authority to make any commitment binding on the Company.  The
Company, in its sole discretion, shall have the right to reject any investor
introduced to it by Chardan.


3

--------------------------------------------------------------------------------

H.           Limitation of Chardan’s Liability to the Company.  Chardan and the
Company further agree that neither Chardan nor any of its affiliates or any of
its or their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
Services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Chardan and that are determined to have resulted solely from the gross
negligence, willful misconduct or failure to act when there was a duty or
responsibility to act by Chardan or any of the Indemnified Persons.


I.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be fully performed therein.  Any disputes that arise under this
Agreement, even after the termination of this Agreement, will be heard only in
the state or federal courts located in the City of New York, State of New York. 
The parties hereto expressly agree to submit themselves to the jurisdiction of
the foregoing courts in the City of New York, State of New York. The parties
hereto expressly waive any rights they may have to contest the jurisdiction,
venue or authority of any court sitting in the City and State of New York.  In
the event of the bringing of any action, or suit by a party hereto against the
other party hereto, arising out of or relating to this Agreement, the party in
whose favor the judgment or award shall be entered shall be entitled to have and
recover from the other party the costs and expenses incurred in connection
therewith, including its reasonable attorneys’ fees.  Any rights to trial by
jury with respect to any such action, proceeding or suit are hereby waived by
Chardan and the Company.


J.             Notices.  All notices hereunder will be in writing and sent by
hand delivery, overnight delivery or fax, if sent to Chardan, to the address set
forth on the first page hereof, fax number 646-465-9091, Attention: David
Lederman, and if sent to the Company, to the address on the first page hereof,
fax number 510-456-3796, Attention: Michael Mulroy.  Notices sent by hand
delivery or overnight delivery shall be deemed received on the earlier of the
date of the relevant written record of receipt or the next business day
following the giving of such notice to the hand delivery or overnight delivery
person or entity, and notices delivered by fax shall be deemed received as of
the date and time printed thereon by the fax machine.


K.           Miscellaneous.  The Company represents that it is free to enter
into this Agreement and the transactions contemplated hereby, that it will act
in good faith, and that it will not hinder Chardan’s efforts hereunder.  This
Agreement shall not be modified or amended except in writing signed by Chardan
and the Company.  This Agreement shall be binding upon and inure to the benefit
of Chardan and the Company and their respective assigns, successors, and legal
representatives.  This Agreement constitutes the entire agreement of Chardan and
the Company, and supersedes any prior agreements, with respect to the subject
matter hereof.  If any provision of this Agreement is determined to be invalid
or unenforceable in any respect, such determination will not affect such
provision in any other respect, and the remainder of the Agreement shall remain
in full force and effect.  This Agreement may be executed in counterparts
(including facsimile or .pdf counterparts), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
4

--------------------------------------------------------------------------------

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Chardan and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.



 
Very truly yours,
       
CHARDAN CAPITAL MARKETS, LLC
             
By
/s/ Steven Urbach
   
Name: Steven Urbach
   
Title: Chief Executive Officer



Accepted and Agreed:


ASTERIAS BIOTHERAPEUTICS, INC.




By
/s/ Michael Mulroy    
Name: Michael Mulroy
 
Title: President and Chief Executive Officer













[Signature Page to Asterias Bio Engagement Agreement]
 
 
5

--------------------------------------------------------------------------------